Staton, J.
This is an appeal from a judgment of the Tipton Circuit Court finding Appellant Eaymond Abbott Three Thousand Five Hundred Forty-Four Dollars and Sixty-Five Cents ($3,544.65) in arrears upon his support payments. Appellee Sadie May Abbott Hoskins has confessed reversible error. We have concluded that reversible error exists. Therefore, the judgment of the trial court is reversed and this case is remanded for further proceedings. Gross v. Sipusic (1935), 101 Ind. App. 700, 9 N.E.2d 365; Kammins v. Buschmann (1960), 130 Ind. App. 534, 166 N.E.2d 654 and ARCH BOBBITT, 1 INDIANA APPELLATE PEACTICE AND PEOCEDUEE 500 (1972).
Hoffman, C.J. and Garrard, J., concur.
Note. — Eeported at 306 N.E.2d 382.